Citation Nr: 1544070	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-16 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a bilateral foot disability on a schedular basis.

2.  Entitlement to an evaluation in excess of 10 percent for a bilateral foot disability on an extraschedular basis.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel
INTRODUCTION

The Veteran had active service from August 1974 to February 1976.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2012 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to evaluations in excess of 10 percent for left and right foot disabilities on an extraschedular basis and to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The left foot disability is characterized by pain.

2.  The right foot disability is characterized by pain.


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent evaluation for a left foot disability have been met.   

2.  The criteria for a 10 percent evaluation for a right foot disability have been met.   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2014); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2014); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Prior to initial adjudication of the Veteran's claim, a letter dated in September 2012 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Next, VA has a duty to assist a Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains service treatment records and VA treatment records.  The Veteran had VA examinations in October 2012 and February 2014.  Findings from the examination reports are adequate for the purposes of deciding the claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  While the Veteran argued on his April 2014 VA Form 9 that the February 2014 VA examination was inadequate, the examination report indicates that a thorough examination was performed that considered the various disabilities that are included under the Diagnostic Codes for the feet.  In addition, additional x-rays alone could not result in evaluations greater than the separate 10 percent evaluations granted herein.  Therefore, an additional VA examination is not required before the claim can be decided on the merits.  Therefore, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim, and no further assistance to develop evidence is required.


II.  Increased Evaluations

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4 (2014).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155 (2014).  The disability must be viewed in relation to its history.  38 C.F.R. § 4.1 (2014).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7 (2014).  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, consideration also must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, Diagnostic Code 5003 provides a 20 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate diagnostic codes, Diagnostic Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. 

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The Veteran had a VA examination in October 2012 at which he was diagnosed with degenerative joint disease of the feet with calcaneal spurs and plantar fasciitis based on x-rays and the examination results.  He reported difficulty walking and said that when he took his shoes off he could barely make it to the kitchen.  The Veteran had bilateral metatarsalgia and did not have Morton's neuroma, hammer toes, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, other foot injuries, bilateral weak foot, or scars related to the diagnosis of the feet.  There was tenderness with palpation of the feet on the plantar and dorsal surfaces.  The Veteran used diabetic shoes with orthotic inserts and a walker.  There was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The Veteran said that he was unable to walk more than about 75 feet at a time, could not stand for more than a few minutes at a time, and that he was unable to do much of anything due to pain in his feet. 

The Veteran had a VA podiatry consultation in September 2012 at which it was noted that he had a long history of heel spurs and pain.  There had been relief in the past with boots and supports.  He continued to have a lot of pain in the heel, arch and the top of the foot.  He rated the pain level as two.  On examination arch was normal and there was a good range of motion of all joints.  At October 2012 diabetic foot treatment the Veteran winced with pain when pressure was applied to the top of his feet.  The Veteran wrote on his November 2012 Notice of Disagreement that he had to use a walker at all times because pain prevented him from putting pressure on either foot.  At October 2013 VA treatment the Veteran complained that his feet hurt all of the time like "hot knives."  December 2013 VA treatment records indicate that the Veteran was receiving treatment for diabetic foot care and hammertoe and that he rated his pain level as a three.

The Veteran had another VA examination in February 2014 at which he was diagnosed with bilateral hammer toes and degenerative joint disease with calcaneal spurs.  Pain could significantly limit functional ability during flare-ups or on repeated use but there were not additional limitations due to weakness, fatigability, and incoordination.  The Veteran used a walker due to multiple conditions.  There was not a loss of function of such a degree that the Veteran would be equally well served by an amputation with a prosthesis.  The Veteran was limited to walking a few feet at a time due to his feet, and in an eight hour day he could walk for an hour and stand for an hour.  There was no limitation in the amount of time he could sit.  The examiner noted that the Veteran's hammertoes were a new and separate condition.

The Board finds that the Veteran is entitled to separate 10 percent evaluations for each foot under Diagnostic Code 5003.  When rating joints, painful motion is an important factor of disability.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014); Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Veteran has consistently reported pain in both feet, and his complaints are credible.  Therefore, he is entitled to separate evaluations of 10 percent for each foot.

The Veteran is not entitled to evaluations in excess of 10 percent for each foot because the record does not show that the foot disabilities are moderately severe.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  The February 2014 VA examiner noted that the Veteran used a walker due to multiple conditions, and the record shows that the Veteran has been treated for foot complications related to diabetes mellitus, type II, which is not a service-connected disability.  Evaluations in excess of the separate 10 percent evaluations already awarded are not available under Diagnostic Code 5003.  See 38 C.F.R. § 4.71a.  While the Veteran has been diagnosed with hammer toes, it is noted that the VA examiner felt that it was a separate condition.  Furthermore, the Veteran would not be entitled to compensable evaluations for hammer toe because all the toes on either foot are not involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5282.

The record does not show that the Veteran has bilateral weak foot, claw foot (pes cavus), Morton's Disease, hallux rigidus, or malunion or nonunion of the tarsal or metatarsal bones.  Therefore, Diagnostic Codes 5277, 5278, 5279, 5281, and 5283 are not applicable.  See 38 C.F.R. § 4.71a.  

In accordance with 38 C.F.R. §§ 4.40, 4.45 and DeLuca, the Board has considered the Veteran's pain, swelling, weakness and excess fatigability.  As discussed above, the February 2014 VA examiner felt that pain could significantly limit functional ability during flare-ups or on repeated use, but there were not additional limitations due to weakness, fatigability, and incoordination.  However, the pain has been accounted for in the currently assigned evaluations.  As such, the currently assigned evaluations contemplate the Veteran's subjective complaints and the documented objective findings.  The assignment of ratings in excess of 10 percent for each foot is not warranted at any time during the course of the appeal.

In light of the holding in Hart, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for his service-connected bilateral foot disabilities, as the Court indicated can be done in this type of case.  Based upon the record, there has been no discernible period when the disabilities on appeal have been more disabling than as currently rated. 


ORDER

A 10 percent evaluation for a left foot disability is granted, subject to the laws and regulations governing disability awards.

A 10 percent evaluation for a right foot disability is granted, subject to the laws and regulations governing disability awards.


REMAND

When evidence of unemployability is submitted during the appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  Here, the Veteran is not working and the record suggests that the Veteran's service-connected disabilities affect his ability to work.  In addition, any development affecting the TDIU issue may have an impact on the complete picture of the Veteran's service-connected disabilities and their effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issues of entitlement to extraschedular ratings for bilateral foot disabilities will also be remanded.

The record shows that the Veteran receives treatment through VA.  VA treatment records to December 2013 have been associated with the claims file.  Therefore, the RO should obtain all relevant VA treatment records dated from December 2013 to the present before the remaining issues are decided on the merits.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the impact of the service-connected disabilities, which are hearing loss, bilateral foot disabilities, and tinnitus, on his ability to work, and regarding the nature, extent and severity of his service-connected bilateral foot disabilities.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Invite the Veteran to submit medical and hospitalization records, medical statements, and any other medical evidence not already of record relating to his claims.  He should be provided an appropriate amount of time to submit this evidence.  There must be two attempts made to request private treatment records, and all attempts must be documented in the claims file.  

3.  Issue a notice letter that complies with the requirements of 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014) that includes an explanation as to the information or evidence needed to establish a claim for a TDIU.

4.  Obtain VA treatment records from December 2013 to the present.

5.  Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the RO should issue the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


